DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the Group I invention, claim(s) 1-24 in the response filed on August 1, 2022, is acknowledged.  The traversal is on the ground(s) that “if the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions. It is submitted that the claims of the present application would have to be searched in only limited number of sub-classes, and their searches would overlap due to their common features and overlapping technical subject matter. Moreover, because electronic searching is commonly performed, a search may be made of the relevant subclasses without substantial additional effort. Accordingly, Applicant respectfully traverses the Restriction Requirement on the grounds that a search and examination of the entire application would not place a serious burden on the Examiner.” This is not found persuasive.
	A restriction requirement between one set of product claims and a set of process claims was issued in the Office action mailed on June 3, 2022.  “Section 121 [of Title 35 USC] permits a restriction for ‘independent and distinct inventions,’ which the PTO construes to mean that the sets of claims must be drawn to separately patentable inventions.” See Applied Materials Inc. v. Advanced Semiconductor Materials 40 USPQ2d 1481, 1492 (Fed. Cir 1996)(Archer, C.J., concurring in-part and dissenting in-part).  An apparatus and the process of making the product using the apparatus are “two independent, albeit related inventions.” See In re Taylor, 149 USPQ 615, 617 (CCPA 1966). “When two sets of claims filed in the same application are patentably distinct or represent independent inventions, the examiner is to issue a restriction requirement.” See In re Berg, 46 USPQ2d 1226, 1233 n.10 (Fed. Cir. 1998). 
	 In this application, the examiner restricted the apparatus claims from the process claims on the grounds that “the apparatus of Group II can be utilized for generating plasma for deposition process instead of etching process,” and that, as a result, a restriction was necessary. 
	In addition to one-way distinctiveness, the examiner must show “why it would be a burden to examine both sets of claims.” Applied Materials Inc. at 1492. “A serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search.” MPEP 803.  An explanation was provided in the restriction requirement.  Specifically, in addition to being distinct, the examiner indicated that restriction is proper because the apparatus claims and the process claims “have acquired a separate status in the art.” 
	The criteria of distinctness and burdensomeness have been met, as demonstrated hereinabove.  Accordingly, the restriction requirement in this application is still deemed proper and is therefore made FINAL.
Claim 25 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention, the requirement having been traversed in response filed on August 1, 2022.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 12, 13, 15, 20-22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naeem et al. (US 6,284,666).
Re Claim 1, Naeem et al. disclose a method of processing a substrate (10)  including an etching target film (50) and a mask having an opening (40) formed on the etching target film, comprising: (a) providing the substrate (10)  on a stage in a chamber (not shown); and (b) forming a film (50) having a thickness that differs along a film thickness direction of the mask, on a side wall of the opening (see Fig. 3 and related text in Col. 4, lines 3-15 and  line 44 – Col. 5, line 45).  
Re Claim 2, as applied to claim 1 above, Naeem et al. disclose all the claimed limitations including  (c) trimming the film (see Fig. 4A), wherein a variation in an opening dimension of the opening in the film thickness direction of the mask after (c) is smaller than a variation in an opening dimension of the opening in the film thickness direction of the mask before (c) (see Figs. 3-4B and related text Col. 4, lines 3-15 and  Col. 4, line 44 – Col. 5, line 45).  
Re Claim 3, as applied to claim 2 above, Naeem et al. disclose all the claimed limitations including wherein (b) and (c) are repeated (see col. 4, lines 3-15).  
Re Claim 4, as applied to claim 2 above, Naeem et al. disclose all the claimed limitations including wherein (b) and (c) are repeated until the variation in the opening dimension of the opening becomes equal to or less than a predetermined reference value (see Figs. 3-4B and related text Col. 4, lines 3-15 and Col. 4, line 44 – Col. 5, line 45).  
Re Claim 5, as applied to claim 2 above, Naeem et al. disclose all the claimed limitations including wherein in (b), the film whose film thickness decreases from an opening side of the mask toward a substrate side is formed on a side wall of the opening (see Figs. 3-4B and related text Col. 4, lines 3-15 and Col. 4, line 44 – Col. 5, line 45).  
Re Claim 6, as applied to claim 2 above, Naeem et al. disclose all the claimed limitations including wherein in (b), the film is formed only on an upper portion of a side wall of the opening (see Figs. 3-4B and related text Col. 4, lines 3-15 and Col. 4, line 44 – Col. 5, line 45).  
Re Claim 7, as applied to claim 2 above, Naeem et al. disclose all the claimed limitations including wherein in (b), the film is formed on an upper portion of a side wall of the opening to have a film thickness of about 10% to about 40% of the opening dimension of the opening (see Figs. 3-4B and related text Col. 4, lines 3-15 and Col. 4, line 44 – Col. 5, line 45).  
Re Claim 9, as applied to claim 2 above, Naeem et al. disclose all the claimed limitations including wherein the opening includes a bow or a taper (see Figs. 3-4B and related text Col. 4, lines 3-15 and Col. 4, line 44 – Col. 5, line 45).  
  Re Claim 12, as applied to claim 2 above, Naeem et al. disclose all the claimed limitations including (d) forming a base film on an upper portion of a side wall of the opening to reduce an opening dimension on the upper portion of the side wall of the opening (see Figs. 3-4B and related text Col. 4, lines 3-15 and Col. 4, line 44 – Col. 5, line 45).    
Re Claim 13, as applied to claim 12 above, Naeem et al. disclose all the claimed limitations including wherein (d) is performed before (b) (see Figs. 3-4B and related text Col. 4, lines 3-15 and Col. 4, line 44 – Col. 5, line 45).    
Re Claim 15, as applied to claim 12 above, Naeem et al. disclose all the claimed limitations wherein (b) and (c) are performed in a same chamber (in-situ) or in a same system (in-system) while maintaining a reduced pressure atmosphere (see Figs. 3-4B and related text Col. 4, lines 3-15 and Col. 4, line 44 – Col. 5, line 45).    
Re Claim 20, as applied to claim 2 above, Naeem et al. disclose all the claimed limitations including (e) forming a base film on a side wall of the opening before (c) (see Figs. 3-4B and related text Col. 4, lines 3-15 and Col. 4, line 44 – Col. 5, line 45).    
Re Claim 21, as applied to claim 20 above, Naeem et al. disclose all the claimed limitations wherein the film and the base film are respectively formed of materials having a different etching selectivity (see Figs. 3-4B and related text Col. 4, lines 3-15 and Col. 4, line 44 – Col. 5, line 45).  
  Re Claim 22, as applied to claim 20 above, Naeem et al. disclose all the claimed limitations wherein the base film is formed of a same material as the mask, and the film is formed of a same material as an etching target film under the mask (see Figs. 3-4B and related text Col. 4, lines 3-15 and Col. 4, line 44 – Col. 5, line 45).    
Re Claims 24, as applied to claim 2 above, Naeem et al. disclose all the claimed limitations including (g) applying a coating for covering by-products adhering to an inner wall of the chamber after (c) (see Fig. 5 and Col. 6, lines 1-14).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naeem et al. (US 6,284,666).
Re Claim 8, as applied to claim 2 above, Naeem et al. disclose all the claimed limitations including wherein (b) is performed with predetermined good aspect ratio an aspect ratio of the opening. Furthermore, the claimed aspect ratio range cam be achieved by routine optimization. 
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   
Re Claim 14, as applied to claim 12 above, Naeem et al. disclose all the claimed limitations including wherein (d) is performed with predetermined good aspect ratio an aspect ratio of the opening. Furthermore, the claimed aspect ratio range cam be achieved by routine optimization. 
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naeem et al. (US 6,284,666) in view of Hudson et al. (US 2016/0163561).
Re Claims 18, as applied to claim 2 above, Naeem et al. disclose all the claimed limitations including deposition of the film in process (b). However, Naeem et al. silent about well-known CVD deposition process to deposit the film in process step (b).
Hudson et al. disclose sidewall coating of passivation layer 310 using alternatives method such as CVD, ALD and others as well-known in the art to deposit thin film on the sidewall of the mask and substrate openings (see Figs. 2A, 3A-3D and related text in Paragraph [0041]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Naeem et al. reference with CVD process as taught by Hudson et al.  because CVD process is well-known process used to deposit thin films. 
Re Claim 19, as applied to claim 2 above, Naeem et al. disclose all the claimed limitations including wherein (b) is performed deposition process in which an absorption of a precursor or a reaction of a reactive gas is selectively caused on a side wall of the opening.  However, Naeem et al. do not disclose the well-known ALD process. 
Hudson et al. disclose sidewall coating of passivation layer 310 using alternatives method such as CVD, ALD and others as well-known in the art to deposit thin film on the sidewall of the mask and substrate openings (see Figs. 2A, 3A-3D and related text in Paragraph [0041]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Naeem et al. reference with ALD process as taught by Hudson et al.  because ALD process is well-known process used to deposit thin films. 
Allowable Subject Matter
Claims 10, 11, 16, 17 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Nallan et al. (US 2004/0097077), Panda et al. (US 2004/0256353) and Dole et al. (US 2017/0178920) also disclose similar inventive subject matter.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
November 5, 2022